DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
In view of the Amendments to the Claims filed June 6, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 4, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite, “each element of the tube…being completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including each element of the tube being completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules.
Tube is in in three-dimensions and the specification does not discuss or describe or depict any tube which “each element” of the tube is completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Attey et al. (U.S. Patent No. 5,653,111), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1).
With regard to claim 1, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited formed each thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each of the formed thin-film based thermoelectric module), 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (as depicted in Fig. 2, the placing of the each of the formed plurality of thermoelectric modules in surface contact with the cited hot plate and the cited cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 6 and see [0105]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified above, teaches providing the supply of the corresponding at least one of: the first fluid and the second fluid to the at least one of: the hot plate and the cold plate through a tube passing through the at least one of: the hot plate and the cold plate (recall Bell et al. at Fig. 2) but does not specifically disclose the claimed shape of the tube.
However, Attey et al. discloses a thermoelectric device (see Title and Abstract). Attey et al. discloses designing flow channel 20 in a hot and cold plate 22 (see Fig. 3-4) such that a length of the tube parallel to a rectangular inner wall of the at least one of: the hot plate and the cold plate is broken into a sequence of uniform U shaped zigzag paths lateral thereto such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 3-4, flow channel 20 is broken into uniform U shaped zigzag paths lateral thereto by the partitions such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate).
Attey et al. teaches the flow channel design allows for turbulent flow which increases thermal conduction (see line 60, column 3 to line 6, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the tube within the hot and cold plate of Kasichainula, as modified above, to include the flow channel design of Attey et al. which includes U shaped zigzag paths because it would have provided for turbulent flow which increases thermal conduction.
Kasichainula, as modified above, does not disclose wherein an arm of every U shaped zigzag path is further broken into irregular sub-paths.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches a flow channel within a hot plate includes a plurality of triangular corrugations (a plurality of triangular corrugations 260 on an inner wall of a flow channel within a hot plate 282/284, Fig. 2) 
Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the tube in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations of Dannoux et al. above, teaches an arm of every U shaped zigzag path constituted through the tube being further broken into irregular sub-paths, the irregular sub-paths of the arm still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall, the first plane of the tube, and each element of the tube including the irregular sub-paths being completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules (each corrugation along the flow channel of the cited tube at each cited U shaped zigzag path would further provide for irregular sub-paths caused by each corrugation while still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall and the first plane of the cited tube, and each element of the tube such as the cited irregular sub-paths cause by the corrugations and the U shaped zigzag paths being completely parallel to the first surface and the second surface of the each of the cited formed plurality of thin-film based thermoelectric modules).
Kasichainula, as modified above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid contributed by the uniform U shaped zigzag paths and the irregular sub-paths therethrough since the U shaped zigzag paths suggested by Bell et al. and the corrugations suggested by Dannoux et al. above provides for turbulent flow through the cited hollow hot/cold plates of Kasichainula, as modified above. 
With regard to claims 2 and 4, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 8, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited formed each thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each of the formed thin-film based thermoelectric module), 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (as depicted in Fig. 2, the placing of the each of the formed plurality of thermoelectric modules in surface contact with the cited hot plate and the cited cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 6 and see [0105]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified above, teaches providing the supply of the corresponding at least one of: the first fluid and the second fluid to the at least one of: the hot plate and the cold plate through a tube passing through the at least one of: the hot plate and the cold plate (recall Bell et al. at Fig. 2) but does not specifically disclose the claimed shape of the tube.
However, Attey et al. discloses a thermoelectric device (see Title and Abstract). Attey et al. discloses designing flow channel 20 in a hot and cold plate 22 (see Fig. 3-4) such that a length of the tube parallel to a rectangular inner wall of the at least one of: the hot plate and the cold plate is broken into a sequence of uniform U shaped zigzag paths lateral thereto such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 3-4, flow channel 20 is broken into uniform U shaped zigzag paths lateral thereto by the partitions such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate).
Attey et al. teaches the flow channel design allows for turbulent flow which increases thermal conduction (see line 60, column 3 to line 6, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the tube within the hot and cold plate of Kasichainula, as modified above, to include the flow channel design of Attey et al. which includes U shaped zigzag paths because it would have provided for turbulent flow which increases thermal conduction.
Kasichainula, as modified above, does not disclose wherein an arm of every U shaped zigzag path is further broken into irregular sub-paths.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches a flow channel within a hot plate includes a plurality of triangular corrugations (a plurality of triangular corrugations 260 on an inner wall of a flow channel within a hot plate 282/284, Fig. 2) 
Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the tube in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations of Dannoux et al. above, teaches an arm of every U shaped zigzag path constituted through the tube being further broken into irregular sub-paths, the irregular sub-paths of the arm still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall, the first plane of the tube, and each element of the tube including the irregular sub-paths being completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules (each corrugation along the flow channel of the cited tube at each cited U shaped zigzag path would further provide for irregular sub-paths caused by each corrugation while still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall and the first plane of the cited tube, and each element of the tube such as the cited irregular sub-paths cause by the corrugations and the U shaped zigzag paths being completely parallel to the first surface and the second surface of the each of the cited formed plurality of thin-film based thermoelectric modules).
Kasichainula, as modified above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid contributed by the uniform U shaped zigzag paths and the irregular sub-paths therethrough since the U shaped zigzag paths suggested by Bell et al. and the corrugations suggested by Dannoux et al. above provides for turbulent flow through the cited hollow hot/cold plates of Kasichainula, as modified above.
Kasichainula, as modified above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the method of Kasichainula, as modified above, and arrive at the claimed 100°C through routine experimentation (see MPEP 2144..05); especially since it would have led to high-efficiency in power generation.
With regard to claims 9 and 11, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 15, Kasichainula discloses a method comprising: 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) on
a flexible substrate (see [0015] teaching the substrate may “flexible”)
to form a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), 
the flexible substrate being one of: aluminum (Al) foil, a sheet of paper, polytetrafluoroethylene, plastic, a single-sided copper (Cu) clad laminate sheet, and a double-sided Cu clad laminate sheet (see [0041] exemplifying “aluminum foil”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach rendering the formed thin-film based thermoelectric module less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the formed thin-film based thermoelectric module to allow for being or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses a method (see Title and Fig. 2) including an application for a formed thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the formed thermoelectric module 
as a plurality of formed thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2) and teaches 
placing a first surface and a second surface of the each of the formed plurality of thermoelectric modules in surface contact with a hot plate and a cold plate respectively (such as depicted in Fig. 2, placing a first vertical surface and a second vertical surface of the cited each of the formed plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with a hot plate 206/207/209 and a cold plate 202/203/205 respectively), 
the hot plate and the cold plate each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules (as depicted in Fig. 2, the cited hot plate 206/207/209 and the cited cold plate 202/203/205 are each being rectangular and completely parallel to the each of the formed plurality of thin-film based thermoelectric modules) and 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and 
in surface contact with the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules respectively, are each completely parallel to the first surface and the second surface of the each formed thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited formed each thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each of the formed thin-film based thermoelectric module), 
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), and 
the placing of the each of the formed plurality of thermoelectric modules in surface contact with the hot plate and the cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules (as depicted in Fig. 2, the placing of the each of the formed plurality of thermoelectric modules in surface contact with the cited hot plate and the cited cold plate forming an electric power generation device comprising a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the formed plurality of thermoelectric modules);
providing a supply of a first fluid and a second fluid to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); and
deriving electric power from the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each of the formed plurality of thermoelectric modules based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 6 and see [0105]).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the formed thin-film based thermoelectric module of Kasichainula by applying it as a plurality of thermoelectric modules in the cited electric power generation device of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified above, teaches providing the supply of the corresponding at least one of: the first fluid and the second fluid to the at least one of: the hot plate and the cold plate through a tube passing through the at least one of: the hot plate and the cold plate (recall Bell et al. at Fig. 2) but does not specifically disclose the claimed shape of the tube.
However, Attey et al. discloses a thermoelectric device (see Title and Abstract). Attey et al. discloses designing flow channel 20 in a hot and cold plate 22 (see Fig. 3-4) such that a length of the tube parallel to a rectangular inner wall of the at least one of: the hot plate and the cold plate is broken into a sequence of uniform U shaped zigzag paths lateral thereto such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 3-4, flow channel 20 is broken into uniform U shaped zigzag paths lateral thereto by the partitions such that a first plane of the flow channel inside the at least one of: the hot plate and the cold plate along a direction of the sequence is still completely parallel to a second plane of the rectangular inner wall, the uniform U shaped zigzag paths being completely confined within the at least one of: the hot plate and the cold plate, and the second plane of the rectangular inner wall of the at least one of: the hot plate and the cold plate).
Attey et al. teaches the flow channel design allows for turbulent flow which increases thermal conduction (see line 60, column 3 to line 6, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the tube within the hot and cold plate of Kasichainula, as modified above, to include the flow channel design of Attey et al. which includes U shaped zigzag paths because it would have provided for turbulent flow which increases thermal conduction.
Kasichainula, as modified above, does not disclose wherein an arm of every U shaped zigzag path is further broken into irregular sub-paths.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches a flow channel within a hot plate includes a plurality of triangular corrugations (a plurality of triangular corrugations 260 on an inner wall of a flow channel within a hot plate 282/284, Fig. 2) 
Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the tube in the method of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified to include the corrugations of Dannoux et al. above, teaches an arm of every U shaped zigzag path constituted through the tube being further broken into irregular sub-paths, the irregular sub-paths of the arm still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall, the first plane of the tube, and each element of the tube including the irregular sub-paths being completely parallel to the first surface and the second surface of the each of the formed plurality of thin-film based thermoelectric modules (each corrugation along the flow channel of the cited tube at each cited U shaped zigzag path would further provide for irregular sub-paths caused by each corrugation while still keeping the first plane of the tube completely parallel to the second place of the rectangular inner wall and the first plane of the cited tube, and each element of the tube such as the cited irregular sub-paths cause by the corrugations and the U shaped zigzag paths being completely parallel to the first surface and the second surface of the each of the cited formed plurality of thin-film based thermoelectric modules).
Kasichainula, as modified above, is cited to teach the claimed designing at least one of: the hot plate and the cold plate to be at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid contributed by the uniform U shaped zigzag paths and the irregular sub-paths therethrough since the U shaped zigzag paths suggested by Bell et al. and the corrugations suggested by Dannoux et al. above provides for turbulent flow through the cited hollow hot/cold plates of Kasichainula, as modified above. 
Kasichainula, as modified above, does not explicitly teach the maintained temperature difference is exactly the claimed 100°C.
However, Bell et al. teaches “specific changes can be implemented to optimize performance for…power generation. For example, large temperature differentials (200 to 2000°F) are desirable to achieve high-efficiency in power generation as is well known in the art.” (see [0234]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the maintained temperature difference in the method of Kasichainula, as modified above, and arrive at the claimed 100°C through routine experimentation (see MPEP 2144..05); especially since it would have led to high-efficiency in power generation.. Kasichainula discloses further comprising
encapsulating the each of the formed plurality of thin-film based thermoelectric modules with an elastomer (see [0089] teaching encapsulating with EVA, which is an elastomer, as modified by Bell et al. to include a plurality of the thin-film based thermoelectric modules above). 

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
With regard to claims 16 and 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Kasichainula discloses further comprising: 
printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the each of the plurality of flexible substrates to form electrically conductive pads, leads and terminals thereon” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal onto the flexible substrate to form electrically conductive pads, leads and terminals on the flexible substrate) 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals on the each of the plurality of flexible substrates following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive pads, the leads and the terminals have a dimension thickness less than or equal to 18 µm.
However, the thickness of the electrically conductive pads, the leads and the terminals is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive pads, the leads and the terminals in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising:
the corresponding at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).	
Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Attey et al. (U.S. Patent No. 5,653,111), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claims 5, 12, and 18, independent claims 1, 8, and 15 are obvious over Kasichainula in view of Hiroshige et al., Bell et al., Attey et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Attey et al. (U.S. Patent No. 5,653,111), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claims 7, 14, and 20, independent claims 1, 8, and 15 are obvious over Kasichainula in view of Hiroshige et al., Bell et al., Attey et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 10, 2022